DETAILED ACTION
This office action is in response to application with case number 17/001,130 (filed on 08/24/2020), in which claims 1-5 & 8-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6 & 7 have been cancelled. Accordingly, Claims 1-5 & 8-22 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201810157707.1, filed on 02/24/2018.

	Information Disclosure Statement
	The information disclosure statement(s) (IDS(s)) submitted on 12/07/2020, 09/07/2021 & 12/28/2021 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that 
Examiner notes that Applicants have used the phrase “and/or” in claims 2-5, 9-12, 14-17 & 19-22. The Patent Trial and Appeal Board (PTAB) has held that use of the phrase “and/or” within a claim is not indefinite. According to the PTAB, “and/or” is not wrong, but it’s not preferred verbiage (see Ex Parte Gross, Appeal No. 2011-004811). Nevertheless, during patent examination, the pending claims must be given their broadest reasonable interpretation (BRI) consistent with the specification (see MPEP § 2111; Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005)). Based upon this guidance from the MPEP and the Federal Circuit Court of Appeals, the Examiner interprets the phrase “and/or” under its broadest reasonable interpretation of “or” for purposes of examination of the instant Application.












Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“analyzing [[analysis]] module (61) configured to analyze ...” in claim(s) 13 &16 
“assigning module (62) configured to assign …” in claim(s) 13
“planning module (63) configured to plan/ perform/ analyze …” in claim(s) 13-15
“predicting module (65) configured to predict ...” in claim(s) 13, 16-17 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The disclosure is objected to because of the following informalities:
Page 17 Line 7 recites “the analysis module 61” (see PG. Pub. ¶[0082]). It should be “the analyzing module 61” as presented in Fig. 6 (see also claim 13).
Appropriate correction is required.

Claim Objections
Claim 1 & 16 are objected to because of the following informalities:  
Claim 1 recites “a manned vehicle” in line 6. It should be “the manned vehicle” as “a manned vehicle” is previously presented in line 2, in order to improve claim clarity as if it is the same manned vehicle or different manned vehicles.
Claim 16 recites “the analysis module” in line 2. It should be “the analyzing module” as presented in its base claim 13 & label 61 in Fig. 6. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 & 8-22 are rejected under 35 USC §102(a)(2) as being clearly anticipated by PG Pub. No. US 2018/0350238 A1 by Atlinger et al. (hereinafter “Atlinger”). Atlinger is also published under DE 102015007531, which is found in the IDS submitted on 12/28/2021.


As per claim 1,  Atlinger teaches a system for planning a driving path for a vehicle, comprising an area sensing system, a planning device, and a mobile device corresponding to a manned vehicle (see Fig. 1 [reproduced below for convenience] & ¶¶[0008]-[0044]: System (1) of Parking environment (2), Center Control Device (3), Sensor System (4) & Mobile Device (15)), wherein 
the area sensing system is configured to sense operating conditions of vehicles in a predetermined area to obtain sense data, and transmit the sense data to the planning device (see Fig. 1 “Sensor System” (4) in “Parking Environment” (2) & ¶¶[0008]-[0011]: ¶8 The object of the invention is thus to provide a traffic control method, which improves the traffic flow in heterogeneously [i.e., manned/ unmanned vehicles] used parking environments  … ¶9 by taking into account the current status information of traffic participants [sense operating conditions of vehicles], as determined by sensors and/or transmitted by traffic participants for each traffic participant [transmit the sense data] … the invention is based on concepts of traffic flow control in parking environments [predetermined area], providing a central system for the coordination of all traffic participants in case of heterogeneous use [system for planning a driving path for a vehicle] … ¶11 The basic idea is now that in the route planning [planning a driving path for a vehicle], which is centrally executed in the control device [planning device]); 
the planning device (see Fig. 1 “Central Control Device” (3) & ¶¶[0008]-[0011]: ¶10 providing a central system for the coordination of all traffic participants in case of heterogeneous use … ¶11 The basic idea is now that in the route planning, which is centrally executed in the control device [planning device]) is configured to: 

    PNG
    media_image1.png
    519
    885
    media_image1.png
    Greyscale

Atlinger’s Fig. 1 (emphasis added)

analyze the sense data to obtain positioning data of the vehicles (see ¶¶[0008]-[0011]: ¶9 taking into account [analyze] the current status information of traffic participants [sense operating conditions of vehicles], as determined by sensors and/or transmitted by traffic participants for each traffic participant … ¶10 As generally known, sensor data of sensors provided on the infrastructure and/or vehicle side, in particular cameras, parking sensors and/or light barriers, are used together with operating data of traffic participants, in particular of the motor vehicles, which are particularly transmitted by the same and may contain, among other things, the current position and/or a planned trajectory (planned path), in order to obtain a current representation of current traffic in the parking environment, in the form of status information);

    PNG
    media_image2.png
    848
    1147
    media_image2.png
    Greyscale

Atlinger’s Fig. 2 (emphasis added)

assign vehicle transportation tasks to an unmanned vehicle and a manned vehicle in the predetermined area in accordance with a predetermined transportation task, each vehicle transportation task including a transportation start point and a transportation end point (see Fig. 1, Fig. 2 [reproduced above for convenience] & ¶¶[0008]-[0025]: ¶8 provide a traffic control method, which improves the traffic flow in heterogeneously [i.e., an unmanned vehicle and a manned vehicle] used parking environments [predetermined area] … ¶9 instruction information describing the future operation of the traffic participant [vehicle transportation tasks] in a common route planning for all traffic participants [i.e., an unmanned vehicle and a manned vehicle] using the parking environment is determined and transmitted … ¶12 The present invention thus facilitates an efficient planning of traffic flows in parking environments, the reduction of traffic jams at the parking environment entrances [start point] and exits [end point] ... ¶16 according to current instruction information, an automatically operated traffic participant for at least one trajectory segment [implies transportation start point and a transportation end point] … ¶25 the determination of instruction information, data relative to drivers’ desires may obviously be taken into account, in particular with reference to the driving endpoint … In particular in this context it is advantageous if the additional information is a statistically determined load information regarding the parking environment, in particular the parking areas and/or the entrance and exit routes); 
plan driving paths for the unmanned vehicle and the manned vehicle based on the assigned vehicle transportation tasks, the vehicle positioning data and map data (see Fig. 2 & ¶¶[0008]-[0011]: ¶8 provide a traffic control method, which improves the traffic flow in heterogeneously [i.e., the manned and the unmanned vehicles] used parking environments [predetermined area] … ¶9 instruction information describing the future operation of the traffic participant [vehicle transportation tasks] in a common route planning [planned driving paths] for all traffic participants [i.e., the manned and the unmanned vehicles] using the parking environment is determined … ¶10 As generally known, sensor data of sensors provided on the infrastructure and/or vehicle side, in particular cameras, parking sensors and/or light barriers, are used together with operating data of traffic participants, in particular of the motor vehicles, which are particularly transmitted by the same and may contain, among other things, the current position [position data] and/or a planned trajectory (planned path), in order to obtain a current representation of current traffic in the parking environment, in the form of status information. The basis of the traffic control in the inventive method preferably is a central map of the parking environment [map data], which is stored in the central control device, and which allows a spatial and temporal\ synchronization the situation awareness between infrastructure-side and traffic participant-side sensors … ¶11 the route planning [plan driving paths], which is centrally executed in the control device, a comprehensive approach is followed, which takes into account all traffic participants within the parking environment, in particular the different operating properties of individual groups, in order to direct manual traffic participants, navigation supported traffic participants and automatically operated traffic participants [the unmanned vehicle and the manned vehicle] through the parking environment in a temporally and route - optimized way, also ensuring the efficient use of parking surfaces and traffic routes, and see ¶[0033]: A high definition digital map of the parking environment 2 [map data] is stored in a storage device of the central control device 3 and may be used in order to spatially order the position and motion information in the parking environment 2); 
transmit the assigned transportation task and the planned driving path for the unmanned vehicle to the unmanned vehicle, such that the unmanned vehicle is enabled to move in accordance with the received driving path and complete the received transportation task (see Fig. 2 & ¶¶[0008]-[0011]: ¶8 provide a traffic control method, which improves the traffic flow in heterogeneously [i.e., the unmanned vehicle to the unmanned vehicle] used parking environments [predetermined area] … ¶9 instruction information describing the future operation of the traffic participant [transportation task] in a common route planning [planned driving path] for all traffic participants [the unmanned vehicle and the manned vehicle] using the parking environment is determined and transmitted via a communication link to at least one part of the traffic participants, wherein same is used for outputting information and/or automatically controlling the traffic participant [unmanned vehicle is enabled to move in accordance with the received driving path and complete the received transportation task] … ¶11 the route planning, which is centrally executed in the control device, a comprehensive approach is followed, which takes into account all traffic participants within the parking environment, in particular the different operating properties of individual groups, in order to direct manual traffic participants, navigation supported traffic participants and automatically operated traffic participants [the unmanned vehicle and the manned vehicle] through the parking environment in a temporally and route - optimized way, also ensuring the efficient use of parking surfaces and traffic routes); and 
transmit the assigned transportation task and the planned driving path for the manned vehicle to the mobile device corresponding to the manned vehicle (see Fig. 2 & ¶¶[0008]-[0011]: ¶8 provide a traffic control method, which improves the traffic flow in heterogeneously [i.e., the unmanned vehicle to the unmanned vehicle] used parking environments [predetermined area] … ¶9 instruction information describing the future operation of the traffic participant  [transportation task] in a common route planning [planned driving path] for all traffic participants [the unmanned vehicle and the manned vehicle] using the parking environment is determined and transmitted via a communication link to at least one part of the traffic participants, wherein same is used for outputting information [to the mobile device corresponding to the manned vehicle] and/or automatically controlling the traffic participant … ¶11 the route planning, which is centrally executed in the control device, a comprehensive approach is followed, which takes into account all traffic participants within the parking environment, in particular the different operating properties of individual groups, in order to direct manual traffic participants, navigation supported traffic participants [the mobile device corresponding to the manned vehicle] and automatically operated traffic participants [the unmanned vehicle and the manned vehicle] through the parking environment in a temporally and route - optimized way, also ensuring the efficient use of parking surfaces and traffic routes); and
the mobile device is configured to receive the transportation task and the driving path from
the planning device, and display the transportation task and the driving path, such that the manned vehicle is enabled to move in accordance with the driving path displayed by the mobile device and complete the transportation task displayed by the mobile device (see Fig. 1 &  ¶¶[0008]-[0033]: ¶9 instruction information [vehicle transportation task] describing the future operation of the traffic participant in a common route planning [planned driving path] for all traffic participants [i.e., the unmanned vehicle and the manned vehicle] using the parking environment is determined and transmitted via a communication link to at least one part of the traffic participants, wherein same is used for outputting information [displayed by the mobile device] and/or automatically controlling the traffic participant … ¶22 a mobile device provided for a communication link with the central control device, the instruction information are transmitted to the mobile device and used therein for outputting information. Applications for mobile devices, such as smartphones, have already been proposed, for example under the keyword "carfinder”, which may direct the pedestrian within a parking environment to their respective vehicle. These applications may also be used in the context of the present invention in order to process instruction information received from the central control device … ¶33 mobile device 15 with an application for navigating within the parking environment 2).










As per claim 2, Atlinger teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Atlinger further teaches wherein the planning device being configured to plan the driving paths for the unmanned vehicle and the manned vehicle comprises the planning device being configured to perform at least one of:
planning the driving paths for the manned vehicle and the unmanned vehicle in accordance with predetermined road use permissions and/or road use priorities of the unmanned vehicle and the manned vehicle, respectively;
analyzing the sense data to determine traffic data for a current road, and planning the driving paths for the manned vehicle and the unmanned vehicle based on the traffic data for the current road, respectively; or
analyzing the sense data to determine a congested node of the current road, and planning the driving paths for the manned vehicle and the unmanned vehicle based on the congested node of the road (see ¶¶[0012]-[0015]: ¶12 The present invention thus facilitates an efficient planning of traffic flows in parking environments, the reduction of traffic jams at the parking environment entrances and exits [implies congested node of the current road] … it is also convenient if for at least one automatically operated traffic participant a current spatial operating region of a manually operated traffic participant is blocked [predetermined road use permissions and/or road use priorities] … ¶15 Obviously, it is also possible that for at least one manually operated traffic participant a current spatial operating region of an automatically operated traffic participant is blocked [predetermined road use permissions and/or road use priorities], see Fig. 2 & ¶[0023]-[0025]: ¶23 it is also particularly advantageous if a spatial area, in particular depending on a predicted trajectory of a pedestrian, where the presence of the pedestrian is detected, is blocked to traffic participants of the first and second group [predetermined road use permissions and/or road use priorities] … ¶24 The classification performed for traffic participants in groups, such as the one herein described, may also be conveniently expressed a prioritization of traffic participants. Groups of traffic participants, in particular also of a third group, may be associated with priority values [road use priorities], wherein the temporal optimization and/or the optimization referred to the travel path (or route) in the parking environment, performed during the determination of the instruction information, for traffic participants of one group with a higher priority value [road use priorities], may for example be weighted with a stronger weight with respect to traffic participants of a group having a lower priority value [road use priorities] … ¶25 In route planning, … It is however also advantageous if the determination of the instruction information occurs according to at least one additional information referred to time, which describes an expected traffic [traffic data]. Thus, in addition to sensor data or operation data of motor vehicles, metadata regarding traffic may also be considered [implies congested node of the road], in order to improve the optimization in the route planning. In particular in this context it is advantageous if the additional information is a statistically determined load information regarding the parking environment, in particular the parking areas and/or the entrance and exit routes [implies congested node of the road]. For example, by evaluation of corresponding input data, which may originate from the same traffic control described herein, time dependent basic patterns of occupation of park areas as well as entrance and exit routes may be determined in time, and these may be stored in the central control device and used during the optimization step. Suitable entrance and exit routes in the parking environment may for example be precisely used, and see Fig. 1 & ¶¶[0031]-[0040]: ¶34 groups 7, 8 and 9 are assigned priority values, which determine, in the optimizing step, the weight, with which for the corresponding group 7, 8, 9 the travel path and duration of motion through the parking environment 2 are optimized [road use priorities]).

As per claim 3,  Atlinger teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Atlinger teaches wherein the planning device is further configured to:
(see ¶¶[0012]-[0025]: ¶12 The present invention thus facilitates an efficient planning of traffic flows in parking environments, the reduction of traffic jams at the parking environment entrances and exits [congested node of a road], in particular during rush hours [congested node of a road based on a predetermined congestion class] the precise Influencing/controlling of the load on parking spaces and in a particularly convenient way also a reduction of waiting times until allocation/ delivery of automatically operated traffic participants … ¶25 In route planning, … It is however also advantageous if the determination of the instruction information occurs according to at least one additional information referred to time, which describes an expected traffic. Thus, in addition to sensor data or operation data of motor vehicles, metadata regarding traffic may also be considered [congested node of the road], in order to improve the optimization in the route planning. In particular in this context it is advantageous if the additional information is a statistically determined load information [predetermined congestion levels] regarding the parking environment, in particular the parking areas and/or the entrance and exit routes. For example, by evaluation of corresponding input data, which may originate from the same traffic control described herein, time dependent basic patterns of occupation of park areas as well as entrance and exit routes may be determined in time [congestion class comprises a plurality of predetermined congestion levels], and these may be stored in the central control device and used during the optimization step. Suitable entrance and exit routes in the parking environment may for example be precisely used);
re-plan a driving path for a vehicle whose driving path includes a congested node having a predetermined congestion level, such that the re-planned driving path does not include any
congested node having the predetermined congestion level (see ¶¶[0012]-[0025]: ¶14 a trajectory to be traveled and/ or a target to be approached for at least one automatically or manually operated traffic participant may be adjusted … adjusted parking place assignments, adjusted trajectories and similar may be sent to a traffic participant of the respective other group … ¶19 a continuous detection, evaluation and adaptation of the traffic flows at each point in time an optimal information is provided, in order to direct the traffic participants along time and travel-optimized paths through the parking environment while ensuring the efficient use of parking spaces and traffic routes … ¶25 In route planning, … It is however also advantageous if the determination of the instruction information occurs according to at least one additional information referred to time, which describes an expected traffic. Thus, in addition to sensor data or operation data of motor vehicles, metadata regarding traffic may also be considered [congested node of the road], in order to improve the optimization in the route planning. In particular in this context it is advantageous if the additional information is a statistically determined load information [predetermined congestion levels] regarding the parking environment, in particular the parking areas and/or the entrance and exit routes. For example, by evaluation of corresponding input data, which may originate from the same traffic control described herein, time dependent basic patterns of occupation of park areas as well as entrance and exit routes may be determined in time [congestion class comprises a plurality of predetermined congestion levels], and these may be stored in the central control device and used during the optimization step. Suitable entrance and exit routes in the parking environment may for example be precisely used);
transmit the re-planned driving path to the unmanned vehicle such that the unmanned vehicle is enabled to move in accordance with the re-planned driving path (see ¶¶[0012]-[0025]: ¶14 a trajectory to be traveled and/ or a target to be approached for at least one automatically or manually operated traffic participant may be adjusted … adjusted parking place assignments, adjusted trajectories and similar may be sent to a traffic participant of the respective other group … ¶25 In route planning, … It is however also advantageous if the determination of the instruction information occurs according to at least one additional information referred to time, which describes an expected traffic. Thus, in addition to sensor data or operation data of motor vehicles, metadata regarding traffic may also be considered [congested node of the road], in order to improve the optimization in the route planning); and
transmit information on the congested node and/or the re-planned path to the mobile device corresponding to the manned vehicle, such that the mobile device is enabled to perform at least one of: displaying the received information on the congested node, providing a prompt or warning corresponding to the information on the congested node, or displaying the re-planned path (see ¶¶[0008]-[0022]: ¶8 instruction information describing the future operation of the traffic participant in a common route planning [planned driving path] for all traffic participants [the unmanned vehicle and the manned vehicle] using the parking environment is determined and transmitted via a communication link to at least one part of the traffic participants, wherein same is used for outputting information [displayed by the mobile device] and/or automatically controlling the traffic participant … ¶22 a mobile device provided for a communication link with the central control device, the instruction information are transmitted to the mobile device and used therein for outputting information).

As per claim 4,  Atlinger teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Atlinger teaches wherein the planning device is further configured to:
analyze the sense data to determine posture data of each vehicle (see ¶[0010]: sensor data of sensors provided on the infrastructure and/or vehicle side, in particular cameras, parking sensors and/or light barriers, are used together with operating data of traffic participants, in particular of the motor vehicles, which are particularly transmitted by the same and may contain, among other things, the current position and/or a planned trajectory (planned path) [posture data of each vehicle], in order to obtain a current representation of current traffic in the parking environment, in the form of status information, and see Fig. 1 & ¶¶[0031]-[0040]: ¶32 within the parking environment 2, the manually operated traffic participants [manned vehicle] 10 , 11 may be parked or operated … ¶33 all traffic participants 5 within the parking environment are detected and tracked; further traffic connected status information may be obtained by communication of traffic participants 5 with the central control device 3, as operating data, which may in particular comprise information regarding the position, the current movement and the planned trajectory [posture data of each vehicle]. A high definition digital map of the parking environment 2 is stored in a storage device of the central control device 3 and may be used in order to spatially order the position and motion information in the parking environment 2);
predict a driving path and/or driving behavior of the manned vehicle based on the posture data of each vehicle, to obtain a predicted path and/or predicted behavior (see Fig. 1 & ¶¶[0031]-[0040]: ¶32 within the parking environment 2, the manually operated traffic participants [manned vehicle] 10 , 11 may be parked or operated … ¶33 all traffic participants 5 within the parking environment are detected and tracked; … The central control device 3 may also perform a prediction of the future movement of the traffic participants); and
transmit the predicted path and/or predicted behavior of the manned vehicle to an unmanned vehicle within a predetermined range from a current position of the manned vehicle, such that the unmanned vehicle is enabled to determine a vehicle operation adjustment operation based on the received predicted path and/or predicted behavior of the manned vehicle and execute the determined vehicle operation adjustment operation (see Fig. 1 & ¶¶[0031]-[0040]: ¶31 various communication types may be used, wherein the communication between traffic participants 5 and the central control device 3 is provided by Wi - Fi communication links [implies predetermined range] or mobile radio links … ¶33 all traffic participants 5 within the parking environment are detected and tracked; further traffic connected status information may be obtained by communication of traffic participants 5 with the central control device 3, as operating data, which may in particular comprise information regarding the position, the current movement and the planned trajectory [posture data of each vehicle]. A high definition digital map of the parking environment 2 is stored in a storage device of the central control device 3 and may be used in order to spatially order the position and motion information in the parking environment 2 … ¶34 Based on the status information provided in the central control device 3, an optimized motion planning for all traffic participants 5 may be performed in any given moment, wherein the central map is not only used as a basis for the route calculations, but is also used for spatial and temporal synchronization of the situation awareness between infrastructure - side and traffic participant-side systems … ¶35 The piloted traffic participants 12 [unmanned vehicle] of second group 8 are for instance provided with nominal trajectories in the instruction information, which are converted in corresponding driving interventions).

As per claim 5,  Atlinger teaches the system of claim 4, accordingly, the rejection of claim 4 above is incorporated. Atlinger teaches wherein the mobile device further comprises a positioning unit and an inertial measurement unit, wherein 
the mobile device is further configured to generate vehicle pose data based on a measurement result from the positioning unit and a measurement result from the inertial measurement unit while the manned vehicle is moving, and transmit the vehicle pose data of the manned vehicle to the planning device, and 
the planning device is further configured to receive the vehicle pose data of the manned vehicle from the mobile device (see Fig. 1 “mobile device” (15) & ¶¶[0022]-[0040]: ¶22 a mobile device provided for a communication link with the central control device, the instruction information are transmitted to the mobile device and used therein for outputting information. Applications for mobile devices, such as smartphones, have already been proposed, for example under the keyword "carfinder”, which may direct the pedestrian within a parking environment to their respective vehicle. These applications may also be used in the context of the present invention in order to process instruction information received from the central control device … ¶31 A parking environment 2 is associated to a central control device 3 , which may receive sensor data of a sensor system 4 of the parking environment 2 as well as operating data of corresponding traffic participants 5 adapted for communication, which operate within the parking environment 2 … ¶32 manually operated traffic participants 10 , which communicate with the central control device 3 … within the parking environment 2, the manually operated traffic participants [manned vehicle] 10 , 11 may be parked or operated [vehicle pose data] … ¶33 all traffic participants 5 within the parking environment are detected and tracked; further traffic connected status information may be obtained by communication of traffic participants 5 with the central control device 3, as operating data, which may in particular comprise information regarding the position [implies measurement result from the positioning unit], the current movement [implies measurement result from the inertial measurement unit] and the planned trajectory [vehicle pose data]. A high definition digital map of the parking environment 2 is stored in a storage device of the central control device 3 and may be used in order to spatially order the position [implies measurement result from the positioning unit] and motion information [implies measurement result from the inertial measurement unit] in the parking environment 2 … ¶35 For traffic participants 10 [manned vehicle] of first group 7 and pedestrians 13 a navigation assistance is performed, in which information regarding the nominal target trajectory are output, which may be manually implemented by the driver or by the pedestrian 13), and
wherein the planning device being configured to predict the driving path and/or driving behavior of the manned vehicle comprises the planning device being configured to predict the 
predicted behavior (see Fig. 2 & ¶[0011]: in particular in route planning for piloted traffic participants, special properties and predicted trajectories of manually operated traffic participants are precisely taken into account as well as the contrary, and see Fig. 1 & ¶¶[0031]-[0039]: ¶33 A high definition digital map of the parking environment 2 is stored in a storage device of the central control device 3 and may be used in order to spatially order the position [implies measurement result from the positioning unit] and motion information [implies measurement result from the inertial measurement unit] in the parking environment 2. The central control device 3 may also perform a prediction of the future movement of the traffic participants … ¶36 If, based on the status information, it is determined that a traffic participant 5 deviates from the instruction information, adjustments may be introduced, in particular also for traffic participants 5 of other groups 7 ,8 , 9. If for example a manually operated traffic participant 10, 11 of the first group 7 makes a wrong turn, an automatically operated traffic participant 12 of the second group 8 may correspondingly deviate according to an updated target trajectory … ¶38 By continually detecting, evaluating and influencing the traffic flows, the optimal instruction information may be provided at any time, in order to direct the traffic participants 5 in a time- and path- optimized way through the parking environment 2. The efficient use of parking spaces and traffic routes is thus ensured. It is to be noted that drivers' desires as well as additional information may be obviously being taken into account during the route planning. Additional data may regard the time - dependent, statistical load on the parking environment or the traffic condition, in order to further improve the optimization).

As per claims 6 & 7, (Cancelled)
As per claim 8,  Atlinger teaches a method for planning a driving path for a vehicle (see Fig. 1 [reproduced above for convenience] & ¶¶[0008]-[0044]: ¶8 The object of the invention is thus to provide a traffic control method, which improves the traffic flow in heterogeneously [i.e., manned/ unmanned vehicles] used parking environments [predetermined area] … ¶9 by taking into account the current status information of traffic participants [sense operating conditions of vehicles], as determined by sensors and/or transmitted by traffic participants for each traffic participant [transmit the sense data] … ¶11 the invention is based on concepts of traffic flow control in parking environments [predetermined area], providing a central system for the coordination of all traffic participants in case of heterogeneous use [system for planning a driving path for a vehicle] … The basic idea is now that in the route planning [planning a driving path for a vehicle], which is centrally executed in the control device), comprising:
analyzing, by a planning device (see Fig. 1 “Central Control Device” (3) & ¶¶[0008]-[0011]: ¶10 central system for the coordination of all traffic participants in case of heterogeneous use … ¶11 The basic idea is now that in the route planning, which is centrally executed in the control device [planning device]), sense data from an area sensing system to obtain positioning data of the vehicles, the sense data being obtained by the area sensing system sensing operating conditions of vehicles in a predetermined area (see Fig. 1 “Sensor System” (4) in “Parking Environment” (2) & ¶¶[0008]-[0011]: ¶8 The object of the invention is thus to provide a traffic control method, which improves the traffic flow in heterogeneously [manned/ unmanned vehicles] used parking environments [predetermined area] … ¶9 by taking into account [analyze] the current status information of traffic participants [sense operating conditions of vehicles], as determined by sensors and/or transmitted by traffic participants for each traffic participant … ¶10 As generally known, sensor data of sensors provided on the infrastructure and/or vehicle side, in particular cameras, parking sensors and/or light barriers, are used together with operating data of traffic participants, in particular of the motor vehicles, which are particularly transmitted by the same and may contain, among other things, the current position and/or a planned trajectory (planned path), in order to obtain a current representation of current traffic in the parking environment, in the form of status information);
assigning vehicle transportation tasks to an unmanned vehicle and a manned vehicle in the predetermined area in accordance with a predetermined transportation task, each vehicle transportation task including a transportation start point and a transportation end point (see Fig. 1, Fig. 2 [reproduced above for convenience] & ¶¶[0008]-[0025]: ¶8 provide a traffic control method, which improves the traffic flow in heterogeneously [i.e., an unmanned vehicle and a manned vehicle] used parking environments [predetermined area] … ¶9 instruction information describing the future operation of the traffic participant [vehicle transportation tasks] in a common route planning for all traffic participants [i.e., an unmanned vehicle and a manned vehicle] using the parking environment is determined and transmitted … ¶12 The present invention thus facilitates an efficient planning of traffic flows in parking environments, the reduction of traffic jams at the parking environment entrances [start point] and exits [end point] ... ¶16 according to current instruction information, an automatically operated traffic participant for at least one trajectory segment [implies transportation start point and a transportation end point] … ¶25 the determination of instruction information, data relative to drivers’ desires may obviously be taken into account, in particular with reference to the driving endpoint … In particular in this context it is advantageous if the additional information is a statistically determined load information regarding the parking environment, in particular the parking areas and/or the entrance and exit routes);
planning driving paths for the unmanned vehicle and the manned vehicle based on the assigned vehicle transportation tasks, the vehicle positioning data and map data (see Fig. 2 & ¶¶[0008]-[0011]: ¶8 provide a traffic control method, which improves the traffic flow in heterogeneously [i.e., the manned and the unmanned vehicles] used parking environments [predetermined area] … ¶9 instruction information describing the future operation of the traffic participant [vehicle transportation tasks] in a common route planning [planned driving paths] for all traffic participants [i.e., the manned and the unmanned vehicles] using the parking environment is determined … ¶10 As generally known, sensor data of sensors provided on the infrastructure and/or vehicle side, in particular cameras, parking sensors and/or light barriers, are used together with operating data of traffic participants, in particular of the motor vehicles, which are particularly transmitted by the same and may contain, among other things, the current position [position data] and/or a planned trajectory (planned path), in order to obtain a current representation of current traffic in the parking environment, in the form of status information. The basis of the traffic control in the inventive method preferably is a central map of the parking environment [map data], which is stored in the central control device, and which allows a spatial and temporal\ synchronization the situation awareness between infrastructure-side and traffic participant-side sensors … ¶11 the route planning [plan driving paths], which is centrally executed in the control device, a comprehensive approach is followed, which takes into account all traffic participants within the parking environment, in particular the different operating properties of individual groups, in order to direct manual traffic participants, navigation supported traffic participants and automatically operated traffic participants [the unmanned vehicle and the manned vehicle] through the parking environment in a temporally and route - optimized way, also ensuring the efficient use of parking surfaces and traffic routes, and see ¶[0033]: A high definition digital map of the parking environment 2 [map data] is stored in a storage device of the central control device 3 and may be used in order to spatially order the position and motion information in the parking environment 2);
(see Fig. 2 & ¶¶[0008]-[0011]: ¶8 provide a traffic control method, which improves the traffic flow in heterogeneously [i.e., the unmanned vehicle to the unmanned vehicle] used parking environments [predetermined area] … ¶9 instruction information describing the future operation of the traffic participant [transportation task] in a common route planning [planned driving path] for all traffic participants [the unmanned vehicle and the manned vehicle] using the parking environment is determined and transmitted via a communication link to at least one part of the traffic participants, wherein same is used for outputting information and/or automatically controlling the traffic participant [unmanned vehicle is enabled to move in accordance with the received driving path and complete the received transportation task] … ¶11 the route planning, which is centrally executed in the control device, a comprehensive approach is followed, which takes into account all traffic participants within the parking environment, in particular the different operating properties of individual groups, in order to direct manual traffic participants, navigation supported traffic participants and automatically operated traffic participants [the unmanned vehicle and the manned vehicle] through the parking environment in a temporally and route - optimized way, also ensuring the efficient use of parking surfaces and traffic routes); and
transmitting the assigned transportation task and the planned driving path for the manned vehicle to a mobile device corresponding to the manned vehicle (see Fig. 2 & ¶¶[0008]-[0011]: ¶8 provide a traffic control method, which improves the traffic flow in heterogeneously [i.e., the unmanned vehicle to the unmanned vehicle] used parking environments [predetermined area] … ¶9 instruction information describing the future operation of the traffic participant  [transportation task] in a common route planning [planned driving path] for all traffic participants [the unmanned vehicle and the manned vehicle] using the parking environment is determined and transmitted via a communication link to at least one part of the traffic participants, wherein same is used for outputting information [to the mobile device corresponding to the manned vehicle] and/or automatically controlling the traffic participant … ¶11 the route planning, which is centrally executed in the control device, a comprehensive approach is followed, which takes into account all traffic participants within the parking environment, in particular the different operating properties of individual groups, in order to direct manual traffic participants, navigation supported traffic participants [the mobile device corresponding to the manned vehicle] and automatically operated traffic participants [the unmanned vehicle and the manned vehicle] through the parking environment in a temporally and route - optimized way, also ensuring the efficient use of parking surfaces and traffic routes), such that the mobile device is enabled to display the transportation task and the driving path and the manned vehicle is enabled to move in accordance with the driving path and complete the transportation task (see Fig. 1 & ¶¶[0008]-[0033]: ¶9 instruction information [vehicle transportation task] describing the future operation of the traffic participant in a common route planning [planned driving path] for all traffic participants [i.e., the unmanned vehicle and the manned vehicle] using the parking environment is determined and transmitted via a communication link to at least one part of the traffic participants, wherein same is used for outputting information [displayed by the mobile device] and/or automatically controlling the traffic participant … ¶22 a mobile device provided for a communication link with the central control device, the instruction information are transmitted to the mobile device and used therein for outputting information. Applications for mobile devices, such as smartphones, have already been proposed, for example under the keyword "carfinder”, which may direct the pedestrian within a parking environment to their respective vehicle. These applications may also be used in the context of the present invention in order to process instruction information received from the central control device … ¶33 mobile device 15 with an application for navigating within the parking environment 2).

As per claim 9, Atlinger teaches the method of claim 8, accordingly, the rejection of claim 8 above is incorporated.  Atlinger further teaches wherein said planning the driving paths for the unmanned vehicle and the manned vehicle comprises at least one of:
planning the driving paths for the manned vehicle and the unmanned vehicle in accordance with predetermined road use permissions and/or road use priorities of the unmanned vehicle and the manned vehicle, respectively;
analyzing the sense data to determine traffic data for a current road, and planning the driving paths for the manned vehicle and the unmanned vehicle based on the traffic data for the current road, respectively; or
analyzing the sense data to determine a congested node of the current road, and planning the driving paths for the manned vehicle and the unmanned vehicle based on the congested node of the road (see ¶¶[0012]-[0015]: ¶12 The present invention thus facilitates an efficient planning of traffic flows in parking environments, the reduction of traffic jams at the parking environment entrances and exits [implies congested node of the current road] … it is also convenient if for at least one automatically operated traffic participant a current spatial operating region of a manually operated traffic participant is blocked [predetermined road use permissions and/or road use priorities] … ¶15 Obviously, it is also possible that for at least one manually operated traffic participant a current spatial operating region of an automatically operated traffic participant is blocked [predetermined road use permissions and/or road use priorities], see Fig. 2 & ¶[0023]-[0025]: ¶23 it is also particularly advantageous if a spatial area, in particular depending on a predicted trajectory of a pedestrian, where the presence of the pedestrian is detected, is blocked to traffic participants of the first and second group [predetermined road use permissions and/or road  … ¶24 The classification performed for traffic participants in groups, such as the one herein described, may also be conveniently expressed a prioritization of traffic participants. Groups of traffic participants, in particular also of a third group, may be associated with priority values [road use priorities], wherein the temporal optimization and/or the optimization referred to the travel path (or route) in the parking environment, performed during the determination of the instruction information, for traffic participants of one group with a higher priority value [road use priorities], may for example be weighted with a stronger weight with respect to traffic participants of a group having a lower priority value [road use priorities] … ¶25 In route planning, … It is however also advantageous if the determination of the instruction information occurs according to at least one additional information referred to time, which describes an expected traffic [traffic data]. Thus, in addition to sensor data or operation data of motor vehicles, metadata regarding traffic may also be considered [implies congested node of the road], in order to improve the optimization in the route planning. In particular in this context it is advantageous if the additional information is a statistically determined load information regarding the parking environment, in particular the parking areas and/or the entrance and exit routes [implies congested node of the road]. For example, by evaluation of corresponding input data, which may originate from the same traffic control described herein, time dependent basic patterns of occupation of park areas as well as entrance and exit routes may be determined in time, and these may be stored in the central control device and used during the optimization step. Suitable entrance and exit routes in the parking environment may for example be precisely used, and see Fig. 1 & ¶¶[0031]-[0040]: ¶34 groups 7, 8 and 9 are assigned priority values, which determine, in the optimizing step, the weight, with which for the corresponding group 7, 8, 9 the travel path and duration of motion through the parking environment 2 are optimized [road use priorities]).

As per claim 10, Atlinger teaches the method of claim 8, accordingly, the rejection of claim 8 above is incorporated. Atlinger further teaches comprising:
analyzing the sense data, and determining a congested node of a road based on a predetermined congestion class, wherein the predetermined congestion class comprises a plurality of predetermined congestion levels (see ¶¶[0012]-[0025]: ¶12 The present invention thus facilitates an efficient planning of traffic flows in parking environments, the reduction of traffic jams at the parking environment entrances and exits [congested node of a road], in particular during rush hours [congested node of a road based on a predetermined congestion class] the precise Influencing/controlling of the load on parking spaces and in a particularly convenient way also a reduction of waiting times until allocation/ delivery of automatically operated traffic participants … ¶25 In route planning, … It is however also advantageous if the determination of the instruction information occurs according to at least one additional information referred to time, which describes an expected traffic. Thus, in addition to sensor data or operation data of motor vehicles, metadata regarding traffic may also be considered [congested node of the road], in order to improve the optimization in the route planning. In particular in this context it is advantageous if the additional information is a statistically determined load information [predetermined congestion levels] regarding the parking environment, in particular the parking areas and/or the entrance and exit routes. For example, by evaluation of corresponding input data, which may originate from the same traffic control described herein, time dependent basic patterns of occupation of park areas as well as entrance and exit routes may be determined in time [congestion class comprises a plurality of predetermined congestion levels], and these may be stored in the central control device and used during the optimization step. Suitable entrance and exit routes in the parking environment may for example be precisely used);
re-planning a driving path for a vehicle whose driving path includes a congested node having a predetermined congestion level, such that the re-planned driving path does not include (see ¶¶[0012]-[0025]: ¶14 a trajectory to be traveled and/ or a target to be approached for at least one automatically or manually operated traffic participant may be adjusted … adjusted parking place assignments, adjusted trajectories and similar may be sent to a traffic participant of the respective other group … ¶19 a continuous detection, evaluation and adaptation of the traffic flows at each point in time an optimal information is provided, in order to direct the traffic participants along time and travel-optimized paths through the parking environment while ensuring the efficient use of parking spaces and traffic routes … ¶25 In route planning, … It is however also advantageous if the determination of the instruction information occurs according to at least one additional information referred to time, which describes an expected traffic. Thus, in addition to sensor data or operation data of motor vehicles, metadata regarding traffic may also be considered [congested node of the road], in order to improve the optimization in the route planning. In particular in this context it is advantageous if the additional information is a statistically determined load information [predetermined congestion levels] regarding the parking environment, in particular the parking areas and/or the entrance and exit routes. For example, by evaluation of corresponding input data, which may originate from the same traffic control described herein, time dependent basic patterns of occupation of park areas as well as entrance and exit routes may be determined in time [congestion class comprises a plurality of predetermined congestion levels], and these may be stored in the central control device and used during the optimization step. Suitable entrance and exit routes in the parking environment may for example be precisely used);
transmitting the re-planned driving path to the unmanned vehicle such that the unmanned
vehicle is enabled to move in accordance with the re-planned driving path (see ¶¶[0012]-[0025]: ¶14 a trajectory to be traveled and/ or a target to be approached for at least one automatically or manually operated traffic participant may be adjusted … adjusted parking place assignments, adjusted trajectories and similar may be sent to a traffic participant of the respective other group … ¶25 In route planning, … It is however also advantageous if the determination of the instruction information occurs according to at least one additional information referred to time, which describes an expected traffic. Thus, in addition to sensor data or operation data of motor vehicles, metadata regarding traffic may also be considered [congested node of the road], in order to improve the optimization in the route planning); and
transmitting information on the congested node and/or the re-planned path to the mobile
device corresponding to the manned vehicle, such that the mobile device is enabled to perform at least one of: displaying the received information on the congested node, providing a prompt or
warning corresponding to the information on the congested node, or displaying the re-planned path (see ¶¶[0008]-[0022]: ¶8 instruction information describing the future operation of the traffic participant in a common route planning [planned driving path] for all traffic participants [the unmanned vehicle and the manned vehicle] using the parking environment is determined and transmitted via a communication link to at least one part of the traffic participants, wherein same is used for outputting information [displayed by the mobile device] and/or automatically controlling the traffic participant … ¶22 a mobile device provided for a communication link with the central control device, the instruction information are transmitted to the mobile device and used therein for outputting information).

As per claim 11, Atlinger teaches the method of claim 8, accordingly, the rejection of claim 8 above is incorporated.  Atlinger further teaches comprising:
analyzing the sense data to determine posture data of each vehicle (see ¶[0010]: sensor data of sensors provided on the infrastructure and/or vehicle side, in particular cameras, parking sensors and/or light barriers, are used together with operating data of traffic participants, in particular of the motor vehicles, which are particularly transmitted by the same and may contain, among other things, the current position and/or a planned trajectory (planned path) [posture data of each vehicle], in order to obtain a current representation of current traffic in the parking environment, in the form of status information, and see Fig. 1 & ¶¶[0031]-[0040]: ¶32 within the parking environment 2, the manually operated traffic participants [manned vehicle] 10 , 11 may be parked or operated … ¶33 all traffic participants 5 within the parking environment are detected and tracked; further traffic connected status information may be obtained by communication of traffic participants 5 with the central control device 3, as operating data, which may in particular comprise information regarding the position, the current movement and the planned trajectory [posture data of each vehicle]. A high definition digital map of the parking environment 2 is stored in a storage device of the central control device 3 and may be used in order to spatially order the position and motion information in the parking environment 2);
predicting a driving path and/or driving behavior of the manned vehicle based on the posture data of each vehicle, to obtain a predicted path and/or predicted behavior (see Fig. 1 & ¶¶[0031]-[0040]: ¶32 within the parking environment 2, the manually operated traffic participants [manned vehicle] 10 , 11 may be parked or operated … ¶33 all traffic participants 5 within the parking environment are detected and tracked; … The central control device 3 may also perform a prediction of the future movement of the traffic participants); and
transmitting the predicted path and/or predicted behavior of the manned vehicle to an unmanned vehicle within a predetermined range from a current position of the manned vehicle, such that the unmanned vehicle is enabled to determine a vehicle operation adjustment operation
based on the received predicted path and/or predicted behavior of the manned vehicle and execute the determined vehicle operation adjustment operation (see Fig. 1 & ¶¶[0031]-[0040]: ¶31 various communication types may be used, wherein the communication between traffic participants 5 and the central control device 3 is provided by Wi - Fi communication links [implies predetermined range] or mobile radio links … ¶33 all traffic participants 5 within the parking environment are detected and tracked; further traffic connected status information may be obtained by communication of traffic participants 5 with the central control device 3, as operating data, which may in particular comprise information regarding the position, the current movement and the planned trajectory [posture data of each vehicle]. A high definition digital map of the parking environment 2 is stored in a storage device of the central control device 3 and may be used in order to spatially order the position and motion information in the parking environment 2 … ¶34 Based on the status information provided in the central control device 3, an optimized motion planning for all traffic participants 5 may be performed in any given moment, wherein the central map is not only used as a basis for the route calculations, but is also used for spatial and temporal synchronization of the situation awareness between infrastructure - side and traffic participant - side systems … ¶35 The piloted traffic participants 12 [unmanned vehicle] of second group 8 are for instance provided with nominal trajectories in the instruction information, which are converted in corresponding driving interventions).

As per claim 12, Atlinger teaches the method of claim 11, accordingly, the rejection of claim 11 above is incorporated. Atlinger further teaches comprising:
receiving vehicle pose data of the manned vehicle from the mobile device (see Fig. 1 “mobile device” (15) & ¶¶[0022]-[0040]: ¶22 a mobile device provided for a communication link with the central control device, the instruction information are transmitted to the mobile device and used therein for outputting information. Applications for mobile devices, such as smartphones, have already been proposed, for example under the keyword "carfinder”, which may direct the pedestrian within a parking environment to their respective vehicle. These applications may also be used in the context of the present invention in order to process instruction information received from the central control device … ¶31 A parking environment 2 is associated to a central control device 3 , which may receive sensor data of a sensor system 4 of the parking environment 2 as well as operating data of corresponding traffic participants 5 adapted for communication, which operate within the parking environment 2 … ¶32 manually operated traffic participants 10 , which communicate with the central control device 3 … within the parking environment 2, the manually operated traffic participants [manned vehicle] 10 , 11 may be parked or operated [vehicle pose data] … ¶33 all traffic participants 5 within the parking environment are detected and tracked; further traffic connected status information may be obtained by communication of traffic participants 5 with the central control device 3, as operating data, which may in particular comprise information regarding the position [implies measurement result from the positioning unit], the current movement [implies measurement result from the inertial measurement unit] and the planned trajectory [vehicle pose data]. A high definition digital map of the parking environment 2 is stored in a storage device of the central control device 3 and may be used in order to spatially order the position [implies measurement result from the positioning unit] and motion information [implies measurement result from the inertial measurement unit] in the parking environment 2 … ¶35 For traffic participants 10 [manned vehicle] of first group 7 and pedestrians 13 a navigation assistance is performed, in which information regarding the nominal target trajectory are output, which may be manually implemented by the driver or by the pedestrian 13), 
wherein said predicting the driving path and/or driving behavior of the manned vehicle comprises predicting the driving path and/or driving behavior of the manned vehicle based on the vehicle pose data of the manned vehicle and the posture data of the manned vehicle, to obtain the predicted path and/or predicted behavior (see Fig. 2 & ¶[0011]: in particular in route planning for piloted traffic participants, special properties and predicted trajectories of manually operated traffic participants are precisely taken into account as well as the contrary, and see Fig. 1 & ¶¶[0031]-[0039]: ¶33 A high definition digital map of the parking environment 2 is stored in a storage device of the central control device 3 and may be used in order to spatially order the position [implies measurement result from the positioning unit] and motion information [implies measurement result from the inertial measurement unit] in the parking environment 2. The central control device 3 may also perform a prediction of the future movement of the traffic participants … ¶36 If, based on the status information, it is determined that a traffic participant 5 deviates from the instruction information, adjustments may be introduced, in particular also for traffic participants 5 of other groups 7 ,8 , 9. If for example a manually operated traffic participant 10, 11 of the first group 7 makes a wrong turn, an automatically operated traffic participant 12 of the second group 8 may correspondingly deviate according to an updated target trajectory … ¶38 By continually detecting, evaluating and influencing the traffic flows, the optimal instruction information may be provided at any time, in order to direct the traffic participants 5 in a time- and path- optimized way through the parking environment 2. The efficient use of parking spaces and traffic routes is thus ensured. It is to be noted that drivers' desires as well as additional information may be obviously being taken into account during the route planning. Additional data may regard the time - dependent, statistical load on the parking environment or the traffic condition, in order to further improve the optimization).








As per claim 13, Atlinger teaches a device for planning a driving path for a vehicle (see Fig. 1 [reproduced above for convenience] & ¶¶[0008]-[0044]: ¶8 The object of the invention is thus to provide a traffic control method, which improves the traffic flow in heterogeneously [i.e., manned/ unmanned vehicles] used parking environments [predetermined area] … ¶9 by taking into account the current status information of traffic participants [sense operating conditions of vehicles], as determined by sensors and/or transmitted by traffic participants for each traffic participant [transmit the sense data] … ¶10 the invention is based on concepts of traffic flow control in parking environments [predetermined area], providing a central system for the coordination of all traffic participants in case of heterogeneous use [system for planning a driving path for a vehicle] … ¶11 The basic idea is now that in the route planning [planning a driving path for a vehicle], which is centrally executed in the control device [device for planning a driving path for a vehicle]), comprising:
an analyzing module configured to analyze sense data from an area sensing system to obtain positioning data of the vehicles, the sense data being obtained by the area sensing system sensing operating conditions of vehicles in a predetermined area (see Fig. 1 “Sensor System” (4) in “Parking Environment” (2) & ¶¶[0008]-[0011]: ¶8 The object of the invention is thus to provide a traffic control method, which improves the traffic flow in heterogeneously [manned/ unmanned vehicles] used parking environments [predetermined area] … ¶9 by taking into account [analyze] the current status information of traffic participants [sense operating conditions of vehicles], as determined by sensors and/or transmitted by traffic participants for each traffic participant … ¶10 As generally known, sensor data of sensors provided on the infrastructure and/or vehicle side, in particular cameras, parking sensors and/or light barriers, are used together with operating data of traffic participants, in particular of the motor vehicles, which are particularly transmitted by the same and may contain, among other things, the current position and/or a planned trajectory (planned path), in order to obtain a current representation of current traffic in the parking environment, in the form of status information);
an assigning module configured to assign vehicle transportation tasks to an unmanned vehicle and a manned vehicle in the predetermined area in accordance with a predetermined transportation task, each vehicle transportation task including a transportation start point and a transportation end point (see Fig. 1, Fig. 2 [reproduced above for convenience] & ¶¶[0008]-[0025]: ¶8 provide a traffic control method, which improves the traffic flow in heterogeneously [i.e., an unmanned vehicle and a manned vehicle] used parking environments [predetermined area] … ¶9 instruction information describing the future operation of the traffic participant [vehicle transportation tasks] in a common route planning for all traffic participants [i.e., an unmanned vehicle and a manned vehicle] using the parking environment is determined and transmitted … ¶12 The present invention thus facilitates an efficient planning of traffic flows in parking environments, the reduction of traffic jams at the parking environment entrances [start point] and exits [end point] ... ¶16 according to current instruction information, an automatically operated traffic participant for at least one trajectory segment [implies transportation start point and a transportation end point] … ¶25 the determination of instruction information, data relative to drivers’ desires may obviously be taken into account, in particular with reference to the driving endpoint … In particular in this context it is advantageous if the additional information is a statistically determined load information regarding the parking environment, in particular the parking areas and/or the entrance and exit routes); 
a planning module configured to plan driving paths for the unmanned vehicle and the manned vehicle based on the assigned vehicle transportation tasks, the vehicle positioning data and map data (see Fig. 2 & ¶¶[0008]-[0011]: ¶8 provide a traffic control method, which improves the traffic flow in heterogeneously [i.e., the manned and the unmanned vehicles] used parking environments [predetermined area] … ¶9 instruction information describing the future operation of the traffic participant [vehicle transportation tasks] in a common route planning [planned driving paths] for all traffic participants [i.e., the manned and the unmanned vehicles] using the parking environment is determined … ¶10 As generally known, sensor data of sensors provided on the infrastructure and/or vehicle side, in particular cameras, parking sensors and/or light barriers, are used together with operating data of traffic participants, in particular of the motor vehicles, which are particularly transmitted by the same and may contain, among other things, the current position [position data] and/or a planned trajectory (planned path), in order to obtain a current representation of current traffic in the parking environment, in the form of status information. The basis of the traffic control in the inventive method preferably is a central map of the parking environment [map data], which is stored in the central control device, and which allows a spatial and temporal\ synchronization the situation awareness between infrastructure-side and traffic participant-side sensors … ¶11 the route planning [plan driving paths], which is centrally executed in the control device, a comprehensive approach is followed, which takes into account all traffic participants within the parking environment, in particular the different operating properties of individual groups, in order to direct manual traffic participants, navigation supported traffic participants and automatically operated traffic participants [the unmanned vehicle and the manned vehicle] through the parking environment in a temporally and route - optimized way, also ensuring the efficient use of parking surfaces and traffic routes, and see ¶[0033]: A high definition digital map of the parking environment 2 [map data] is stored in a storage device of the central control device 3 and may be used in order to spatially order the position and motion information in the parking environment 2);
a transceiver module configured to transmit the assigned transportation task and the planned driving path for the unmanned vehicle to the unmanned vehicle, such that the unmanned vehicle is enabled to move in accordance with the received driving path and complete the received
(see Fig. 2 & ¶¶[0008]-[0011]: ¶8 provide a traffic control method, which improves the traffic flow in heterogeneously [i.e., the unmanned vehicle to the unmanned vehicle] used parking environments [predetermined area] … ¶9 instruction information describing the future operation of the traffic participant [transportation task] in a common route planning [planned driving path] for all traffic participants [the unmanned vehicle and the manned vehicle] using the parking environment is determined and transmitted via a communication link to at least one part of the traffic participants, wherein same is used for outputting information and/or automatically controlling the traffic participant [unmanned vehicle is enabled to move in accordance with the received driving path and complete the received transportation task] … ¶11 the route planning, which is centrally executed in the control device, a comprehensive approach is followed, which takes into account all traffic participants within the parking environment, in particular the different operating properties of individual groups, in order to direct manual traffic participants, navigation supported traffic participants and automatically operated traffic participants [the unmanned vehicle and the manned vehicle] through the parking environment in a temporally and route - optimized way, also ensuring the efficient use of parking surfaces and traffic routes), and 
transmit the assigned transportation task and the planned driving path for the manned vehicle to a mobile device corresponding to the manned vehicle (see Fig. 2 & ¶¶[0008]-[0011]: ¶8 provide a traffic control method, which improves the traffic flow in heterogeneously [i.e., the unmanned vehicle to the unmanned vehicle] used parking environments [predetermined area] … ¶9 instruction information describing the future operation of the traffic participant  [transportation task] in a common route planning [planned driving path] for all traffic participants [the unmanned vehicle and the manned vehicle] using the parking environment is determined and transmitted via a communication link to at least one part of the traffic participants, wherein same is used for outputting information [to the mobile device corresponding to the manned vehicle] and/or automatically controlling the traffic participant … ¶11 the route planning, which is centrally executed in the control device, a comprehensive approach is followed, which takes into account all traffic participants within the parking environment, in particular the different operating properties of individual groups, in order to direct manual traffic participants, navigation supported traffic participants [the mobile device corresponding to the manned vehicle] and automatically operated traffic participants [the unmanned vehicle and the manned vehicle] through the parking environment in a temporally and route - optimized way, also ensuring the efficient use of parking surfaces and traffic routes), 
such that the mobile device is enabled to display the transportation task and the driving path and the manned vehicle is enabled to move in accordance with the driving path and complete the transportation task (see Fig. 1 &  ¶¶[0008]-[0033]: ¶9 instruction information [vehicle transportation task] describing the future operation of the traffic participant in a common route planning [planned driving path] for all traffic participants [i.e., the unmanned vehicle and the manned vehicle] using the parking environment is determined and transmitted via a communication link to at least one part of the traffic participants, wherein same is used for outputting information [displayed by the mobile device] and/or automatically controlling the traffic participant … ¶22 a mobile device provided for a communication link with the central control device, the instruction information are transmitted to the mobile device and used therein for outputting information. Applications for mobile devices, such as smartphones, have already been proposed, for example under the keyword "carfinder”, which may direct the pedestrian within a parking environment to their respective vehicle. These applications may also be used in the context of the present invention in order to process instruction information received from the central control device … ¶33 mobile device 15 with an application for navigating within the parking environment 2).


As per claim 14, Atlinger teaches the device of claim 13, accordingly, the rejection of claim 13 above is incorporated. Atlinger further teaches wherein the planning module being configured to plan the driving paths for the unmanned vehicle and the manned vehicle comprises the planning module being configured to perform at least one of:
planning the driving paths for the manned vehicle and the unmanned vehicle in accordance with predetermined road use permissions and/or road use priorities of the unmanned vehicle and the manned vehicle, respectively;
analyzing the sense data to determine traffic data for a current road, and planning the driving paths for the manned vehicle and the unmanned vehicle based on the traffic data for the current road, respectively; or
analyzing the sense data to determine a congested node of the current road, and planning the driving paths for the manned vehicle and the unmanned vehicle based on the congested node of the road (see ¶¶[0012]-[0015]: ¶12 The present invention thus facilitates an efficient planning of traffic flows in parking environments, the reduction of traffic jams at the parking environment entrances and exits [implies congested node of the current road] … it is also convenient if for at least one automatically operated traffic participant a current spatial operating region of a manually operated traffic participant is blocked [predetermined road use permissions and/or road use priorities] … ¶15 Obviously, it is also possible that for at least one manually operated traffic participant a current spatial operating region of an automatically operated traffic participant is blocked [predetermined road use permissions and/or road use priorities], see Fig. 2 & ¶[0023]-[0025]: ¶23 it is also particularly advantageous if a spatial area, in particular depending on a predicted trajectory of a pedestrian, where the presence of the pedestrian is detected, is blocked to traffic participants of the first and second group [predetermined road use permissions and/or road use priorities] … ¶24 The classification performed for traffic participants in groups, such as the one herein described, may also be conveniently expressed a prioritization of traffic participants. Groups of traffic participants, in particular also of a third group, may be associated with priority values [road use priorities], wherein the temporal optimization and/or the optimization referred to the travel path (or route) in the parking environment, performed during the determination of the instruction information, for traffic participants of one group with a higher priority value [road use priorities], may for example be weighted with a stronger weight with respect to traffic participants of a group having a lower priority value [road use priorities] … ¶25 In route planning, … It is however also advantageous if the determination of the instruction information occurs according to at least one additional information referred to time, which describes an expected traffic [traffic data]. Thus, in addition to sensor data or operation data of motor vehicles, metadata regarding traffic may also be considered [implies congested node of the road], in order to improve the optimization in the route planning. In particular in this context it is advantageous if the additional information is a statistically determined load information regarding the parking environment, in particular the parking areas and/or the entrance and exit routes [implies congested node of the road]. For example, by evaluation of corresponding input data, which may originate from the same traffic control described herein, time dependent basic patterns of occupation of park areas as well as entrance and exit routes may be determined in time, and these may be stored in the central control device and used during the optimization step. Suitable entrance and exit routes in the parking environment may for example be precisely used, and see Fig. 1 & ¶¶[0031]-[0040]: ¶34 groups 7, 8 and 9 are assigned priority values, which determine, in the optimizing step, the weight, with which for the corresponding group 7, 8, 9 the travel path and duration of motion through the parking environment 2 are optimized [road use priorities]).

As per claim 15, Atlinger teaches the device of claim 13, accordingly, the rejection of claim 13 above is incorporated. Atlinger teaches wherein the planning module is further configured to (see ¶¶[0012]-[0025]: ¶12 The present invention thus facilitates an efficient planning of traffic flows in parking environments, the reduction of traffic jams at the parking environment entrances and exits [congested node of a road], in particular during rush hours [congested node of a road based on a predetermined congestion class] the precise Influencing/controlling of the load on parking spaces and in a particularly convenient way also a reduction of waiting times until allocation/ delivery of automatically operated traffic participants … ¶25 In route planning, … It is however also advantageous if the determination of the instruction information occurs according to at least one additional information referred to time, which describes an expected traffic. Thus, in addition to sensor data or operation data of motor vehicles, metadata regarding traffic may also be considered [congested node of the road], in order to improve the optimization in the route planning. In particular in this context it is advantageous if the additional information is a statistically determined load information [predetermined congestion levels] regarding the parking environment, in particular the parking areas and/or the entrance and exit routes. For example, by evaluation of corresponding input data, which may originate from the same traffic control described herein, time dependent basic patterns of occupation of park areas as well as entrance and exit routes may be determined in time [congestion class comprises a plurality of predetermined congestion levels], and these may be stored in the central control device and used during the optimization step. Suitable entrance and exit routes in the parking environment may for example be precisely used); and 
re-plan a driving path for a vehicle whose driving path includes a congested node having a predetermined congestion level, such that the re-planned driving path does not include any congested node having the predetermined congestion level (see ¶¶[0012]-[0025]: ¶14 a trajectory to be traveled and/ or a target to be approached for at least one automatically or manually operated traffic participant may be adjusted … adjusted parking place assignments, adjusted trajectories and similar may be sent to a traffic participant of the respective other group … ¶19 a continuous detection, evaluation and adaptation of the traffic flows at each point in time an optimal information is provided, in order to direct the traffic participants along time and travel-optimized paths through the parking environment while ensuring the efficient use of parking spaces and traffic routes … ¶25 In route planning, … It is however also advantageous if the determination of the instruction information occurs according to at least one additional information referred to time, which describes an expected traffic. Thus, in addition to sensor data or operation data of motor vehicles, metadata regarding traffic may also be considered [congested node of the road], in order to improve the optimization in the route planning. In particular in this context it is advantageous if the additional information is a statistically determined load information [predetermined congestion levels] regarding the parking environment, in particular the parking areas and/or the entrance and exit routes. For example, by evaluation of corresponding input data, which may originate from the same traffic control described herein, time dependent basic patterns of occupation of park areas as well as entrance and exit routes may be determined in time [congestion class comprises a plurality of predetermined congestion levels], and these may be stored in the central control device and used during the optimization step. Suitable entrance and exit routes in the parking environment may for example be precisely used), and
the transceiver module is further configured to transmit the re-planned driving path to the unmanned vehicle such that the unmanned vehicle is enabled to move in accordance with the re-planned driving path (see ¶¶[0012]-[0025]: ¶14 a trajectory to be traveled and/ or a target to be approached for at least one automatically or manually operated traffic participant may be adjusted … adjusted parking place assignments, adjusted trajectories and similar may be sent to a traffic participant of the respective other group … ¶25 In route planning, … It is however also advantageous if the determination of the instruction information occurs according to at least one additional information referred to time, which describes an expected traffic. Thus, in addition to sensor data or operation data of motor vehicles, metadata regarding traffic may also be considered [congested node of the road], in order to improve the optimization in the route planning); and 
transmit information on the congested node and/or the re-planned path to the mobile device corresponding to the manned vehicle, such that the mobile device is enabled to perform at least one of: displaying the received information on the congested node, providing a prompt or warning corresponding to the information on the congested node, or displaying the re-planned path (see ¶¶[0008]-[0022]: ¶8 instruction information describing the future operation of the traffic participant in a common route planning [planned driving path] for all traffic participants [the unmanned vehicle and the manned vehicle] using the parking environment is determined and transmitted via a communication link to at least one part of the traffic participants, wherein same is used for outputting information [displayed by the mobile device] and/or automatically controlling the traffic participant … ¶22 a mobile device provided for a communication link with the central control device, the instruction information are transmitted to the mobile device and used therein for outputting information).

As per claim 16, Atlinger teaches the device of claim 13, accordingly, the rejection of claim 13 above is incorporated. Atlinger further teaches comprising a predicting module, wherein the analysis module is further configured to analyze the sense data to determine posture data of each vehicle (see ¶[0010]: sensor data of sensors provided on the infrastructure and/or vehicle side, in particular cameras, parking sensors and/or light barriers, are used together with operating data of traffic participants, in particular of the motor vehicles, which are particularly transmitted by the same and may contain, among other things, the current position and/or a planned trajectory (planned path) [posture data of each vehicle], in order to obtain a current representation of current traffic in the parking environment, in the form of status information, and see Fig. 1 & ¶¶[0031]-[0040]: ¶32 within the parking environment 2, the manually operated traffic participants [manned vehicle] 10 , 11 may be parked or operated … ¶33 all traffic participants 5 within the parking environment are detected and tracked; further traffic connected status information may be obtained by communication of traffic participants 5 with the central control device 3, as operating data, which may in particular comprise information regarding the position, the current movement and the planned trajectory [posture data of each vehicle]. A high definition digital map of the parking environment 2 is stored in a storage device of the central control device 3 and may be used in order to spatially order the position and motion information in the parking environment 2), 
the predicting module is configured to predict a driving path and/or driving behavior of the
manned vehicle based on the posture data of each vehicle, to obtain a predicted path and/or predicted behavior (see Fig. 1 & ¶¶[0031]-[0040]: ¶32 within the parking environment 2, the manually operated traffic participants [manned vehicle] 10 , 11 may be parked or operated … ¶33 all traffic participants 5 within the parking environment are detected and tracked; … The central control device 3 may also perform a prediction of the future movement of the traffic participants), and
the transceiver module is further configured to transmit the predicted path and/or predicted behavior of the manned vehicle to an unmanned vehicle within a predetermined range from a current position of the manned vehicle, such that the unmanned vehicle is enabled to determine a vehicle operation adjustment operation based on the received predicted path and/or predicted
behavior of the manned vehicle and execute the determined vehicle operation adjustment operation (see Fig. 1 & ¶¶[0031]-[0040]: ¶31 various communication types may be used, wherein the communication between traffic participants 5 and the central control device 3 is provided by Wi - Fi communication links [implies predetermined range] or mobile radio links … ¶33 all traffic participants 5 within the parking environment are detected and tracked; further traffic connected status information may be obtained by communication of traffic participants 5 with the central control device 3, as operating data, which may in particular comprise information regarding the position, the current movement and the planned trajectory [posture data of each vehicle]. A high definition digital map of the parking environment 2 is stored in a storage device of the central control device 3 and may be used in order to spatially order the position and motion information in the parking environment 2 … ¶34 Based on the status information provided in the central control device 3, an optimized motion planning for all traffic participants 5 may be performed in any given moment, wherein the central map is not only used as a basis for the route calculations, but is also used for spatial and temporal synchronization of the situation awareness between infrastructure - side and traffic participant - side systems … ¶35 The piloted traffic participants 12 [unmanned vehicle] of second group 8 are for instance provided with nominal trajectories in the instruction information, which are converted in corresponding driving interventions).

As per claim 17, Atlinger teaches the device of claim 16, accordingly, the rejection of claim 16 above is incorporated. Atlinger further teaches wherein the transceiver module is further configured to receive vehicle pose data of the manned vehicle from the mobile device (see Fig. 1 “mobile device” (15) & ¶¶[0022]-[0040]: ¶22 a mobile device provided for a communication link with the central control device, the instruction information are transmitted to the mobile device and used therein for outputting information. Applications for mobile devices, such as smartphones, have already been proposed, for example under the keyword "carfinder”, which may direct the pedestrian within a parking environment to their respective vehicle. These applications may also be used in the context of the present invention in order to process instruction information received from the central control device … ¶31 A parking environment 2 is associated to a central control device 3 , which may receive sensor data of a sensor system 4 of the parking environment 2 as well as operating data of corresponding traffic participants 5 adapted for communication, which operate within the parking environment 2 … ¶32 manually operated traffic participants 10 , which communicate with the central control device 3 … within the parking environment 2, the manually operated traffic participants [manned vehicle] 10 , 11 may be parked or operated [vehicle pose data] … ¶33 all traffic participants 5 within the parking environment are detected and tracked; further traffic connected status information may be obtained by communication of traffic participants 5 with the central control device 3, as operating data, which may in particular comprise information regarding the position [implies measurement result from the positioning unit], the current movement [implies measurement result from the inertial measurement unit] and the planned trajectory [vehicle pose data]. A high definition digital map of the parking environment 2 is stored in a storage device of the central control device 3 and may be used in order to spatially order the position [implies measurement result from the positioning unit] and motion information [implies measurement result from the inertial measurement unit] in the parking environment 2 … ¶35 For traffic participants 10 [manned vehicle] of first group 7 and pedestrians 13 a navigation assistance is performed, in which information regarding the nominal target trajectory are output, which may be manually implemented by the driver or by the pedestrian 13), and
the predicting module being configured to predict the driving path and/or driving behavior of the manned vehicle comprises the predicting module being configured to predict the driving path and/or driving behavior of the manned vehicle based on the vehicle pose data of the manned
vehicle and the posture data of the manned vehicle, to obtain the predicted path and/or predicted behavior (see Fig. 2 & ¶[0011]: in particular in route planning for piloted traffic participants, special properties and predicted trajectories of manually operated traffic participants are precisely taken into account as well as the contrary, and see Fig. 1 & ¶¶[0031]-[0039]: ¶33 A high definition digital map of the parking environment 2 is stored in a storage device of the central control device 3 and may be used in order to spatially order the position [implies measurement result from the positioning unit] and motion information [implies measurement result from the inertial measurement unit] in the parking environment 2. The central control device 3 may also perform a prediction of the future movement of the traffic participants … ¶36 If, based on the status information, it is determined that a traffic participant 5 deviates from the instruction information, adjustments may be introduced, in particular also for traffic participants 5 of other groups 7 ,8 , 9. If for example a manually operated traffic participant 10, 11 of the first group 7 makes a wrong turn, an automatically operated traffic participant 12 of the second group 8 may correspondingly deviate according to an updated target trajectory … ¶38 By continually detecting, evaluating and influencing the traffic flows, the optimal instruction information may be provided at any time, in order to direct the traffic participants 5 in a time- and path- optimized way through the parking environment 2. The efficient use of parking spaces and traffic routes is thus ensured. It is to be noted that drivers' desires as well as additional information may be obviously being taken into account during the route planning. Additional data may regard the time - dependent, statistical load on the parking environment or the traffic condition, in order to further improve the optimization).














As per claim 18, Atlinger teaches a device for planning a driving path for a vehicle, comprising: a processor and at least one memory storing at least one machine executable instruction, the processor being operative to execute the at least one machine executable instruction to (see Fig. 1 [reproduced above for convenience] & ¶¶[0008]-[0044]: ¶8 The object of the invention is thus to provide a traffic control method, which improves the traffic flow in heterogeneously [i.e., manned/ unmanned vehicles] used parking environments [predetermined area] … ¶9 by taking into account the current status information of traffic participants [sense operating conditions of vehicles], as determined by sensors and/or transmitted by traffic participants for each traffic participant [transmit the sense data] … ¶10 the invention is based on concepts of traffic flow control in parking environments [predetermined area], providing a central system for the coordination of all traffic participants in case of heterogeneous use [system for planning a driving path for a vehicle] … ¶11 The basic idea is now that in the route planning [planning a driving path for a vehicle], which is centrally executed in the control device [device for planning a driving path for a vehicle]):
analyze sense data from an area sensing system to obtain positioning data of the vehicles, the sense data being obtained by the area sensing system sensing operating conditions of vehicles in a predetermined area (see Fig. 1 “Sensor System” (4) in “Parking Environment” (2) & ¶¶[0008]-[0011]: The object of the invention is thus to provide a traffic control method, which improves the traffic flow in heterogeneously [manned/ unmanned vehicles] used parking environments [predetermined area] … ¶9 by taking into account [analyze] the current status information of traffic participants [sense operating conditions of vehicles], as determined by sensors and/or transmitted by traffic participants for each traffic participant … ¶10 As generally known, sensor data of sensors provided on the infrastructure and/or vehicle side, in particular cameras, parking sensors and/or light barriers, are used together with operating data of traffic participants, in particular of the motor vehicles, which are particularly transmitted by the same and may contain, among other things, the current position and/or a planned trajectory (planned path), in order to obtain a current representation of current traffic in the parking environment, in the form of status information);
assign vehicle transportation tasks to an unmanned vehicle and a manned vehicle in the predetermined area in accordance with a predetermined transportation task, each vehicle transportation task including a transportation start point and a transportation end point (see Fig. 1, Fig. 2 [reproduced above for convenience] & ¶¶[0008]-[0025]: ¶8 provide a traffic control method, which improves the traffic flow in heterogeneously [i.e., an unmanned vehicle and a manned vehicle] used parking environments [predetermined area] … ¶9 instruction information describing the future operation of the traffic participant [vehicle transportation tasks] in a common route planning for all traffic participants [i.e., an unmanned vehicle and a manned vehicle] using the parking environment is determined and transmitted … ¶12 The present invention thus facilitates an efficient planning of traffic flows in parking environments, the reduction of traffic jams at the parking environment entrances [start point] and exits [end point] ... ¶16 according to current instruction information, an automatically operated traffic participant for at least one trajectory segment [implies transportation start point and a transportation end point] … ¶25 the determination of instruction information, data relative to drivers’ desires may obviously be taken into account, in particular with reference to the driving endpoint … In particular in this context it is advantageous if the additional information is a statistically determined load information regarding the parking environment, in particular the parking areas and/or the entrance and exit routes); 
plan driving paths for the unmanned vehicle and the manned vehicle based on the assigned vehicle transportation tasks, the vehicle positioning data and map data (see Fig. 2 & ¶¶[0008]-[0011]: ¶8 provide a traffic control method, which improves the traffic flow in heterogeneously [i.e., the manned and the unmanned vehicles] used parking environments  … ¶9 instruction information describing the future operation of the traffic participant [vehicle transportation tasks] in a common route planning [planned driving paths] for all traffic participants [i.e., the manned and the unmanned vehicles] using the parking environment is determined … ¶10 As generally known, sensor data of sensors provided on the infrastructure and/or vehicle side, in particular cameras, parking sensors and/or light barriers, are used together with operating data of traffic participants, in particular of the motor vehicles, which are particularly transmitted by the same and may contain, among other things, the current position [position data] and/or a planned trajectory (planned path), in order to obtain a current representation of current traffic in the parking environment, in the form of status information. The basis of the traffic control in the inventive method preferably is a central map of the parking environment [map data], which is stored in the central control device, and which allows a spatial and temporal\ synchronization the situation awareness between infrastructure-side and traffic participant-side sensors … ¶11 the route planning [plan driving paths], which is centrally executed in the control device, a comprehensive approach is followed, which takes into account all traffic participants within the parking environment, in particular the different operating properties of individual groups, in order to direct manual traffic participants, navigation supported traffic participants and automatically operated traffic participants [the unmanned vehicle and the manned vehicle] through the parking environment in a temporally and route - optimized way, also ensuring the efficient use of parking surfaces and traffic routes, and see ¶[0033]: A high definition digital map of the parking environment 2 [map data] is stored in a storage device of the central control device 3 and may be used in order to spatially order the position and motion information in the parking environment 2);
transmit the assigned transportation task and the planned driving path for the unmanned vehicle to the unmanned vehicle, such that the unmanned vehicle is enabled to move in (see Fig. 2 & ¶¶[0008]-[0011]: ¶8 provide a traffic control method, which improves the traffic flow in heterogeneously [i.e., the unmanned vehicle to the unmanned vehicle] used parking environments [predetermined area] … ¶9 instruction information describing the future operation of the traffic participant [transportation task] in a common route planning [planned driving path] for all traffic participants [the unmanned vehicle and the manned vehicle] using the parking environment is determined and transmitted via a communication link to at least one part of the traffic participants, wherein same is used for outputting information and/or automatically controlling the traffic participant [unmanned vehicle is enabled to move in accordance with the received driving path and complete the received transportation task] … ¶11 the route planning, which is centrally executed in the control device, a comprehensive approach is followed, which takes into account all traffic participants within the parking environment, in particular the different operating properties of individual groups, in order to direct manual traffic participants, navigation supported traffic participants and automatically operated traffic participants [the unmanned vehicle and the manned vehicle] through the parking environment in a temporally and route - optimized way, also ensuring the efficient use of parking surfaces and traffic routes); and
transmit the assigned transportation task and the planned driving path for the manned vehicle to a mobile device corresponding to the manned vehicle (see Fig. 2 & ¶¶[0008]-[0011]: ¶8 provide a traffic control method, which improves the traffic flow in heterogeneously [i.e., the unmanned vehicle to the unmanned vehicle] used parking environments [predetermined area] … ¶9 instruction information describing the future operation of the traffic participant  [transportation task] in a common route planning [planned driving path] for all traffic participants [the unmanned vehicle and the manned vehicle] using the parking environment is determined and transmitted via a communication link to at least one part of the traffic participants, wherein same is used for outputting information [to the mobile device and/or automatically controlling the traffic participant … ¶11 the route planning, which is centrally executed in the control device, a comprehensive approach is followed, which takes into account all traffic participants within the parking environment, in particular the different operating properties of individual groups, in order to direct manual traffic participants, navigation supported traffic participants [the mobile device corresponding to the manned vehicle] and automatically operated traffic participants [the unmanned vehicle and the manned vehicle] through the parking environment in a temporally and route - optimized way, also ensuring the efficient use of parking surfaces and traffic routes), 
such that the mobile device is enabled to display the transportation task and the driving path and the manned vehicle is enabled to move in accordance with the driving path and complete the transportation task (see Fig. 1 &  ¶¶[0008]-[0033]: ¶9 instruction information [vehicle transportation task] describing the future operation of the traffic participant in a common route planning [planned driving path] for all traffic participants [i.e., the unmanned vehicle and the manned vehicle] using the parking environment is determined and transmitted via a communication link to at least one part of the traffic participants, wherein same is used for outputting information [displayed by the mobile device] and/or automatically controlling the traffic participant … ¶22 a mobile device provided for a communication link with the central control device, the instruction information are transmitted to the mobile device and used therein for outputting information. Applications for mobile devices, such as smartphones, have already been proposed, for example under the keyword "carfinder”, which may direct the pedestrian within a parking environment to their respective vehicle. These applications may also be used in the context of the present invention in order to process instruction information received from the central control device … ¶33 mobile device 15 with an application for navigating within the parking environment 2).

As per claim 19, Atlinger teaches the device of claim 18, accordingly, the rejection of claim 18 above is incorporated. Atlinger further teaches wherein the processor being operative to execute the at least one machine executable instruction to plan the driving paths for the unmanned vehicle and the manned vehicle comprises the processor being operative to execute the at least one machine executable instruction to perform at least one of:
planning the driving paths for the manned vehicle and the unmanned vehicle in accordance with predetermined road use permissions and/or road use priorities of the unmanned vehicle and the manned vehicle, respectively;
analyzing the sense data to determine traffic data for a current road, and planning the driving paths for the manned vehicle and the unmanned vehicle based on the traffic data for the current road, respectively; or
analyzing the sense data to determine a congested node of the current road, and planning the driving paths for the manned vehicle and the unmanned vehicle based on the congested node of the road (see ¶¶[0012]-[0015]: ¶12 The present invention thus facilitates an efficient planning of traffic flows in parking environments, the reduction of traffic jams at the parking environment entrances and exits [implies congested node of the current road] … it is also convenient if for at least one automatically operated traffic participant a current spatial operating region of a manually operated traffic participant is blocked [predetermined road use permissions and/or road use priorities] … ¶15 Obviously, it is also possible that for at least one manually operated traffic participant a current spatial operating region of an automatically operated traffic participant is blocked [predetermined road use permissions and/or road use priorities], see Fig. 2 & ¶[0023]-[0025]: ¶23 it is also particularly advantageous if a spatial area, in particular depending on a predicted trajectory of a pedestrian, where the presence of the pedestrian is detected, is blocked to traffic participants of the first and second group [predetermined road use permissions and/or road use priorities] … ¶24 The classification performed for traffic participants in groups, such as the one herein described, may also be conveniently expressed a prioritization of traffic participants. Groups of traffic participants, in particular also of a third group, may be associated with priority values [road use priorities], wherein the temporal optimization and/or the optimization referred to the travel path (or route) in the parking environment, performed during the determination of the instruction information, for traffic participants of one group with a higher priority value [road use priorities], may for example be weighted with a stronger weight with respect to traffic participants of a group having a lower priority value [road use priorities] … ¶25 In route planning, … It is however also advantageous if the determination of the instruction information occurs according to at least one additional information referred to time, which describes an expected traffic [traffic data]. Thus, in addition to sensor data or operation data of motor vehicles, metadata regarding traffic may also be considered [implies congested node of the road], in order to improve the optimization in the route planning. In particular in this context it is advantageous if the additional information is a statistically determined load information regarding the parking environment, in particular the parking areas and/or the entrance and exit routes [implies congested node of the road]. For example, by evaluation of corresponding input data, which may originate from the same traffic control described herein, time dependent basic patterns of occupation of park areas as well as entrance and exit routes may be determined in time, and these may be stored in the central control device and used during the optimization step. Suitable entrance and exit routes in the parking environment may for example be precisely used, and see Fig. 1 & ¶¶[0031]-[0040]: ¶34 groups 7, 8 and 9 are assigned priority values, which determine, in the optimizing step, the weight, with which for the corresponding group 7, 8, 9 the travel path and duration of motion through the parking environment 2 are optimized [road use priorities]).

As per claim 20, Atlinger teaches the device of claim 18, accordingly, the rejection of claim 18 above is incorporated. Atlinger teaches wherein the processor is further operative to execute the at least one machine executable instruction to:
analyze the sense data, and determine a congested node of a road based on a predetermined congestion class, wherein the predetermined congestion class comprises a plurality of predetermined congestion levels (see ¶¶[0012]-[0025]: ¶12 The present invention thus facilitates an efficient planning of traffic flows in parking environments, the reduction of traffic jams at the parking environment entrances and exits [congested node of a road], in particular during rush hours [congested node of a road based on a predetermined congestion class] the precise Influencing/controlling of the load on parking spaces and in a particularly convenient way also a reduction of waiting times until allocation/ delivery of automatically operated traffic participants … ¶25 In route planning, … It is however also advantageous if the determination of the instruction information occurs according to at least one additional information referred to time, which describes an expected traffic. Thus, in addition to sensor data or operation data of motor vehicles, metadata regarding traffic may also be considered [congested node of the road], in order to improve the optimization in the route planning. In particular in this context it is advantageous if the additional information is a statistically determined load information [predetermined congestion levels] regarding the parking environment, in particular the parking areas and/or the entrance and exit routes. For example, by evaluation of corresponding input data, which may originate from the same traffic control described herein, time dependent basic patterns of occupation of park areas as well as entrance and exit routes may be determined in time [congestion class comprises a plurality of predetermined congestion levels], and these may be stored in the central control device and used during the optimization step. Suitable entrance and exit routes in the parking environment may for example be precisely used);
(see ¶¶[0012]-[0025]: ¶14 a trajectory to be traveled and/ or a target to be approached for at least one automatically or manually operated traffic participant may be adjusted … adjusted parking place assignments, adjusted trajectories and similar may be sent to a traffic participant of the respective other group … ¶19 a continuous detection, evaluation and adaptation of the traffic flows at each point in time an optimal information is provided, in order to direct the traffic participants along time and travel-optimized paths through the parking environment while ensuring the efficient use of parking spaces and traffic routes … ¶25 In route planning, … It is however also advantageous if the determination of the instruction information occurs according to at least one additional information referred to time, which describes an expected traffic. Thus, in addition to sensor data or operation data of motor vehicles, metadata regarding traffic may also be considered [congested node of the road], in order to improve the optimization in the route planning. In particular in this context it is advantageous if the additional information is a statistically determined load information [predetermined congestion levels] regarding the parking environment, in particular the parking areas and/or the entrance and exit routes. For example, by evaluation of corresponding input data, which may originate from the same traffic control described herein, time dependent basic patterns of occupation of park areas as well as entrance and exit routes may be determined in time [congestion class comprises a plurality of predetermined congestion levels], and these may be stored in the central control device and used during the optimization step. Suitable entrance and exit routes in the parking environment may for example be precisely used);
transmit the re-planned driving path to the unmanned vehicle such that the unmanned vehicle is enabled to move in accordance with the re-planned driving path (see ¶¶[0012]-[0025]: ¶14 a trajectory to be traveled and/ or a target to be approached for at least one automatically or manually operated traffic participant may be adjusted … adjusted parking place assignments, adjusted trajectories and similar may be sent to a traffic participant of the respective other group … ¶25 In route planning, … It is however also advantageous if the determination of the instruction information occurs according to at least one additional information referred to time, which describes an expected traffic. Thus, in addition to sensor data or operation data of motor vehicles, metadata regarding traffic may also be considered [congested node of the road], in order to improve the optimization in the route planning); and
transmit information on the congested node and/or the re-planned path to the mobile device corresponding to the manned vehicle, such that the mobile device is enabled to perform at least one of: displaying the received information on the congested node, providing a prompt or warning corresponding to the information on the congested node, or displaying the re-planned path (see ¶¶[0008]-[0022]: ¶8 instruction information describing the future operation of the traffic participant in a common route planning [planned driving path] for all traffic participants [the unmanned vehicle and the manned vehicle] using the parking environment is determined and transmitted via a communication link to at least one part of the traffic participants, wherein same is used for outputting information [displayed by the mobile device] and/or automatically controlling the traffic participant … ¶22 a mobile device provided for a communication link with the central control device, the instruction information are transmitted to the mobile device and used therein for outputting information).

As per claim 21, Atlinger teaches the device of claim 18, accordingly, the rejection of claim 18 above is incorporated. Atlinger teaches wherein the processor is further operative to execute the at least one machine executable instruction to:
see ¶[0010]: sensor data of sensors provided on the infrastructure and/or vehicle side, in particular cameras, parking sensors and/or light barriers, are used together with operating data of traffic participants, in particular of the motor vehicles, which are particularly transmitted by the same and may contain, among other things, the current position and/or a planned trajectory (planned path) [posture data of each vehicle], in order to obtain a current representation of current traffic in the parking environment, in the form of status information, and see Fig. 1 & ¶¶[0031]-[0040]: ¶32 within the parking environment 2, the manually operated traffic participants [manned vehicle] 10 , 11 may be parked or operated … ¶33 all traffic participants 5 within the parking environment are detected and tracked; further traffic connected status information may be obtained by communication of traffic participants 5 with the central control device 3, as operating data, which may in particular comprise information regarding the position, the current movement and the planned trajectory [posture data of each vehicle]. A high definition digital map of the parking environment 2 is stored in a storage device of the central control device 3 and may be used in order to spatially order the position and motion information in the parking environment 2);
predict a driving path and/or driving behavior of the manned vehicle based on the posture data of each vehicle, to obtain a predicted path and/or predicted behavior (see Fig. 1 & ¶¶[0031]-[0040]: ¶32 within the parking environment 2, the manually operated traffic participants [manned vehicle] 10 , 11 may be parked or operated … ¶33 all traffic participants 5 within the parking environment are detected and tracked; … The central control device 3 may also perform a prediction of the future movement of the traffic participants); and
transmit the predicted path and/or predicted behavior of the manned vehicle to an unmanned vehicle within a predetermined range from a current position of the manned vehicle, such that the unmanned vehicle is enabled to determine a vehicle operation adjustment operation (see Fig. 1 & ¶¶[0031]-[0040]: ¶31 various communication types may be used, wherein the communication between traffic participants 5 and the central control device 3 is provided by Wi - Fi communication links [implies predetermined range] or mobile radio links … ¶33 all traffic participants 5 within the parking environment are detected and tracked; further traffic connected status information may be obtained by communication of traffic participants 5 with the central control device 3, as operating data, which may in particular comprise information regarding the position, the current movement and the planned trajectory [posture data of each vehicle]. A high definition digital map of the parking environment 2 is stored in a storage device of the central control device 3 and may be used in order to spatially order the position and motion information in the parking environment 2 … ¶34 Based on the status information provided in the central control device 3, an optimized motion planning for all traffic participants 5 may be performed in any given moment, wherein the central map is not only used as a basis for the route calculations, but is also used for spatial and temporal synchronization of the situation awareness between infrastructure - side and traffic participant - side systems … ¶35 The piloted traffic participants 12 [unmanned vehicle] of second group 8 are for instance provided with nominal trajectories in the instruction information, which are converted in corresponding driving interventions).

As per claim 22, Atlinger teaches the device of claim 21, accordingly, the rejection of claim 21 above is incorporated. Atlinger teaches wherein the processor is further operative to execute the at least one machine executable instruction to receive vehicle pose data of the manned vehicle from the mobile device (see Fig. 1 “mobile device” (15) & ¶¶[0022]-[0040]: ¶22 a mobile device provided for a communication link with the central control device, the instruction information are transmitted to the mobile device and used therein for outputting information. Applications for mobile devices, such as smartphones, have already been proposed, for example under the keyword "carfinder”, which may direct the pedestrian within a parking environment to their respective vehicle. These applications may also be used in the context of the present invention in order to process instruction information received from the central control device … ¶31 A parking environment 2 is associated to a central control device 3 , which may receive sensor data of a sensor system 4 of the parking environment 2 as well as operating data of corresponding traffic participants 5 adapted for communication, which operate within the parking environment 2 … ¶32 manually operated traffic participants 10 , which communicate with the central control device 3 … within the parking environment 2, the manually operated traffic participants [manned vehicle] 10 , 11 may be parked or operated [vehicle pose data] … ¶33 all traffic participants 5 within the parking environment are detected and tracked; further traffic connected status information may be obtained by communication of traffic participants 5 with the central control device 3, as operating data, which may in particular comprise information regarding the position [implies measurement result from the positioning unit], the current movement [implies measurement result from the inertial measurement unit] and the planned trajectory [vehicle pose data]. A high definition digital map of the parking environment 2 is stored in a storage device of the central control device 3 and may be used in order to spatially order the position [implies measurement result from the positioning unit] and motion information [implies measurement result from the inertial measurement unit] in the parking environment 2 … ¶35 For traffic participants 10 [manned vehicle] of first group 7 and pedestrians 13 a navigation assistance is performed, in which information regarding the nominal target trajectory are output, which may be manually implemented by the driver or by the pedestrian 13),
wherein the processor being operative to execute the at least one machine executable instruction to predict the driving path and/or driving behavior of the manned vehicle comprises the (see Fig. 2 & ¶[0011]: in particular in route planning for piloted traffic participants, special properties and predicted trajectories of manually operated traffic participants are precisely taken into account as well as the contrary, and see Fig. 1 & ¶¶[0031]-[0039]: ¶33 A high definition digital map of the parking environment 2 is stored in a storage device of the central control device 3 and may be used in order to spatially order the position [implies measurement result from the positioning unit] and motion information [implies measurement result from the inertial measurement unit] in the parking environment 2. The central control device 3 may also perform a prediction of the future movement of the traffic participants … ¶36 If, based on the status information, it is determined that a traffic participant 5 deviates from the instruction information, adjustments may be introduced, in particular also for traffic participants 5 of other groups 7 ,8 , 9. If for example a manually operated traffic participant 10, 11 of the first group 7 makes a wrong turn, an automatically operated traffic participant 12 of the second group 8 may correspondingly deviate according to an updated target trajectory … ¶38 By continually detecting, evaluating and influencing the traffic flows, the optimal instruction information may be provided at any time, in order to direct the traffic participants 5 in a time- and path- optimized way through the parking environment 2. The efficient use of parking spaces and traffic routes is thus ensured. It is to be noted that drivers' desires as well as additional information may be obviously being taken into account during the route planning. Additional data may regard the time - dependent, statistical load on the parking environment or the traffic condition, in order to further improve the optimization).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Palm (PG Pub. US 2013/0325210 A1) discloses a method for avoiding collisions between vehicles moving in a predetermined area, wherein said vehicles may include unmanned vehicles and maned vehicles. Palm’s method includes storing a map covering at least said predetermined area, said map including possible routes used by said vehicles. Furthermore, vehicles moving in said predetermined area continuously transfer data relating to their present positions to a collision avoidance calculation module, and continuously predicting specific paths of vehicles based on present positions and possible routes of said vehicles. Then, preventing collisions between vehicles by continuously comparing said predicted paths and possible routes to detect overlapping positions of different vehicles and forwarding interrupting commands to vehicles heading to an overlapping position (see Palm’s Fig. 2 [reproduced below for convenience]). 


    PNG
    media_image3.png
    869
    657
    media_image3.png
    Greyscale

Palm’s Fig. 2


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661